NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      AUG 23 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 NOEL NAVA-MENDOZA, AKA Noel                     No.    15-70916
 Mendoza Nava, AKA Noel Nava,
                                                 Agency No. A205-722-185
                  Petitioner,

   v.                                            MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted August 16, 2016**

Before:       O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

        Noel Nava-Mendoza, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s final order of removal. Our jurisdiction is governed by 8

U.S.C. § 1252. We dismiss in part and deny in part the petition for review.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the agency’s discretionary determination that

Nava-Mendoza failed to show exceptional and extremely unusual hardship to a

qualifying relative, and is therefore ineligible for cancellation of removal. See

Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

      To the extent that Nava-Mendoza challenges the consideration of his

criminal history in the agency’s determination, this history did not factor into the

dispositive hardship determination, and therefore we need not address it. See

Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004).

      Nava-Mendoza failed to address his claims for asylum, withholding of

removal, and relief under the Convention Against Torture in his opening brief, and

declined to file a supplemental brief addressing these claims when given the

opportunity to do so by this court. See Docket Entry No. 11. As such, he has

waived any challenge to the agency’s determination that he failed to establish

eligibility for these forms of relief. See Rizk v. Holder, 629 F.3d 1083, 1091 n.3

(9th Cir. 2011) (issues not raised in the opening brief are waived).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          2                                    15-70916